Citation Nr: 1430135	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-42 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a left foot disability, to include Achilles tendonitis of the left foot.

2. Entitlement to service connection for a psychiatric disorder, to include PTSD, to include as secondary to a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the veteran's above claims.  The Veteran received a hearing at the RO before a local Decision Review Officer in June 2010.  The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2013, but failed to report for that hearing.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's current left foot disability, specifically, partial amputation of the left foot, is etiologically related to a disease, injury, or event in service.

2. The preponderance of the evidence is against a finding that the Veteran has any psychiatric disability, to include PTSD, etiologically related to a disease, injury, or event in service, to include as secondary to any service connected disability.


CONCLUSIONS OF LAW

1. A current chronic foot disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. A psychiatric disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred, and is not secondary to any service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in May 2007, March 2008, May 2009, September 2009, March 2010, April 2010, May 2010, and June 2010, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  With respect to the Veteran's service treatment records, although there is no service separation record on file, the Veteran's personnel records adequately document the fact that he had the condition of Achilles tendonitis in service, and was likely separated for that reason, and the Board has conceded that fact.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file that would change the adjudication of this claim.  There are some private treatment records associated with the Veteran's claims file, as well as the Veteran's personnel file.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination in July 2010 for his feet, which contained a thorough analysis of the Veteran's claims file.  This examination report addresses the etiology of the Veteran's current left foot disability.  The Board finds the prior examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim for service connection for a left foot disability.  

With respect to his claim for service connection for an acquired psychiatric disorder, the Veteran essentially asserts that he has an acquired psychiatric disability as a result of a current left foot disability.  While the Veteran did not have a specific psychiatric examination during the course of this appeal, the Veteran has previously had VA psychiatric examinations most recently in October 2002.  Further, the Board note there is no dispute that the Veteran has a psychiatric disability, therefore the Board does not find a further VA examination for the Veteran's claimed psychiatric disability would be of benefit.  In this regard, the Veteran has not alleged, and the evidence does not suggest, that he had any in-service treatment or diagnoses of an acquired psychiatric disorder during service.  On the contrary, in a 2002 claim for VA benefits, the Veteran noted that chronic back pain and depression began in August 1990.  Rather he has contended that his acquired psychiatric disorder is related to his left foot disability which, as set forth below, the Board has determined is not related to his military service.  Accordingly, additional VA psychiatric examination is not warranted.  See McClendon.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because none of the claimed disabilities was medically diagnosed within one year of discharge, as discussed in detail below.  Notwithstanding, the Board will consider whether service connection is otherwise warranted for these disabilities on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2013).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a left foot disability.  In this regard, while the evidence shows the Veteran did have a diagnosis of Achilles tendonitis in service, the preponderance of the evidence of record indicates that the Veteran's current foot disability, specifically, partial amputation of the left foot, is not related to service, or his in service diagnosis of Achilles tendonitis.

The Veteran's service records include a profile record which indicates that the Veteran was placed on a profile in February 1974 for Achilles tendonitis.  The Veteran was only on active duty service for a few months, and then received an honorable discharge.  The Veteran's records do not indicate the reason for his discharge, but the Veteran states that it was due to Achilles tendonitis, and in the absence of any other service records, the Board will not dispute the Veteran's claim that he was discharged from active duty because of Achilles tendonitis.  

Thus, the question before the Board is whether the Veteran's in-service tendonitis resulted in a current disability of the left foot.  In this regard, the post service evidence does not show any complaints or, or treatment for foot disability until 2004, 30 years after the Veteran's separation from service.  In the interim, the Veteran was seen several times for other complaints and other disability claims, but no claim related to his foot.  Significantly, a December 1996 general medical examination did not show any diagnosis of any foot disability.  

During a general medical examination provided by QTC in October 2002, the Veteran did not report, nor did the examination find, any problem with his left foot, to include Achilles tendonitis.  Rather, his left lower extremity was noted to have normal range of motion and strength, with no joint enlargement or tenderness.

Records dated in 2004 indicate that the Veteran underwent a transmetatarsal amputation in 2004, based on an infection.  Specifically, a private letter dated May 2004 indicates that, as of May 2004, the Veteran had been hospitalized for the past 5 weeks.  Initially, he had a collection of fluid and pus around his lungs which was infected with dangerous and antibiotic resistant bacteria.  He was still undergoing active management of that issue, and surgery was being considered, as well as weeks of antibiotics.  More immediately, the Veteran was noted to have developed an abnormal clotting reaction to a medicine which is routinely used to thin the blood.  This resulted in clots blocking the circulation of the toes of his feet, and he underwent amputation of several toes on each foot and part of the left foot.  The examiner indicated that it would take months for his feet to heal correctly, and many more months of rehabilitation before he would be able to walk steadily and without difficulty.

The Veteran received a comprehensive VA examination in July 2010.  At that time, the Veteran's in service history of Achilles tendonitis was noted.  September 2005 records were also noted which showed a diagnosis of MRSA empyemia, requiring a left foot transmetatarsal amputation, and a great toe amputation on the right side. The Veteran was diagnosed as status post transmetatarsal amputation, as well as status post an Achilles tendon injury.  He was noted to have an additional ankle disability secondary to his amputation.  The examiner indicated that, after a thorough review of the Veteran's claims file and a thorough examination, that the Veteran's current ankle condition, as well as amputation residuals, were not related to service.  In support of this opinion, the examiner noted that the Veteran's transmetatarsal amputation was documented as related to treatment for an infectious process, and an untoward reaction to medication used to thin blood.  While the Veteran's disability was acknowledged, a relationship to inservice diagnosis of Achilles tendonitis and its treatment was not established.  Additionally, the examiner found that there was no indication of a current diagnosis of Achilles tendonitis.

Thus, considering the evidence of record, to include the Veteran's Achilles tendonitis during service, the amount of time between service and the onset of the Veteran's current disability, the lack of evidence of current Achilles tendonitis, and the overwhelming evidence that the Veteran's current foot disability is related to a severe 2004 infection, the Board finds that the preponderance of the evidence of record is against a grant of service connection for the Veteran's current foot disability.

The Veteran has stated, at his hearing testimony, and in numerous written statements in his claims file, that he does not understand the reason for his denial, as he had a foot disability in service.  The Board points out, for the Veteran's benefit, that there is no dispute that the Veteran had a foot injury (Achilles tendonitis), and there is no reason to suggest that his report of being discharged because of this problem is incorrect.  However, the evidence of record simply shows that the Veteran's current foot disability is not related to that in service injury, and the Veteran's current transmetatarsal resection of the left foot has been well documented in the record as related to the Veteran's treatment for a severe MRSA infection.  Therefore, even though the Veteran did have a different foot condition in service, the Board simply finds no evidence that the Veteran's current foot disability is in any way related to service.

Further, taking into account all relevant evidence, the Board finds that service connection is not warranted for any psychiatric disability.  Initially, the Board points out that the Veteran does not currently have any service connected disabilities, therefore, service connection cannot be granted as a matter of law on a secondary basis.  

With respect to service connection on a direct basis, the evidence again fails to show a relationship between the Veteran's current diagnosed psychiatric disability and service.  The evidence does not show that the Veteran, at any time, has been diagnosed with PTSD, therefore, the Veteran cannot be granted service connection for PTSD.  While the Veteran has been diagnosed with depression and various substance abuse disorders, the evidence does not show that the Veteran has any diagnosed psychiatric disability related to service.

Initially, what service treatment records that are available do not show any psychiatric diagnosis, nor does the Veteran contend that he had any diagnosis of, or treatment for, any psychiatric disability in service.  Significantly, a December 1996 general medical examination did not show any diagnosis of any psychiatric disability.  

The evidence of record does not show a diagnosis of any psychiatric disability until  February 1999, when a report of VA examination diagnosed the Veteran with dysthymic disorder as well as a history of multiple substance and alcohol abuse.  The examiner at that time did not relate any of these diagnoses to service.  The examiner noted that the Veteran's major concern and appeal was related to his visual impairment and seeking rehabilitation services from the VA.  The Veteran reported that he was unable to see and could not function, and needed help dealing with his vision disorder.

During an October 2002 QTC examination, the Veteran was diagnosed with a history of alcohol, cocaine, and marijuana abuse in remission, as well as a single episode of major depressive disorder with suicide attempt, in remission.  The narrative of this examination report linked the Veteran's depression and suicide attempt in August 2002 to the Veteran being frustrated and feeling hopeless about his disability application, not directly to service or any service connected disability.

Private records show that the Veteran was treated for a suicide attempt in 2002 and again in 2003.  

During his June 2010 hearing, the Veteran indicated that he was first treated for psychiatric problems after a fall prevented him from working in the late 1980s or 1990s.

Thus, considering that the Veteran had no psychiatric disability in service or for approximately 20 years after his separation from service, and that no medical evidence has been presented linking the Veteran's current psychiatric disabilities to service, the Board finds that the preponderance of the medical evidence of record indicates that the Veteran does not currently have any psychiatric disability related to service.

For all claims on appeal, the Board recognizes the June 2009 letter from a VA nurse who indicates that she has been treating the Veteran since September 2002 for major depression.  She indicated that the Veteran suffered an injury to his left Achilles tendon in 1974 while on active duty.  This injury was never properly treated, and since then he has lost part of his foot.  As a result of this, he has attempted to commit suicide twice, which in this nurse's opinion was directly related to the injury the Veteran suffered while he was in service and the consequent medical and psychiatric outcomes which have profoundly affected his life both in terms of capacity to earn a living as well as maintain a stable family life.  The Board has considered this opinion, but finds it to be of minimal value.  First, it seems to be based totally on the Veteran's history as reported to this nurse, and not the evidence of record, which shows no post service treatment for any Achilles tendon related disability, or any left foot disability at all until his amputations in 2004.  Further, this examiner fails to account for the evidence of record from the physician who performed this amputation, who clearly indicated that the Veteran's foot amputation was due to treatment for an infection, and not an in service injury.  Therefore, the Board finds this opinion to be of minimal value.

The Board has considered the Veteran's statements, in his hearing testimony and elsewhere, that he feels his current foot disability is related to service, and his psychiatric disability is secondary to that.  The Board has considered the Veteran's statements, but finds that this sort of medical opinion requires significant medical expertise outside of the Veteran's knowledge as a lay person.

Therefore, considering all evidence of record, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for a left foot and psychiatric disabilities, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   As such, service connection is not warranted for these disabilities.


ORDER

Entitlement to service connection for a left foot disability, to include Achilles tendonitis of the left foot, is denied.

Entitlement to service connection for a psychiatric disorder, to include PTSD to include as secondary to a left foot disability, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


